1
2
3                                                                 JS-6
4
5
6
7                         UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
10   JOHN N.,                                   Case No. 5:18-cv-01935-KES
11                        Plaintiff,
                                                           JUDGMENT
12         v.
13   NANCY A. BERRYHILL, Acting
14   Commissioner of Social Security,1
15                        Defendant.
16
17
           IT IS HEREBY ADJUDGED that, for the reasons set forth in the
18
     Memorandum Opinion and Order, the decision of the Commissioner of the Social
19
     Security Administration is reversed and this matter is remanded for further
20
     proceedings consistent with the Opinion.
21
22
     DATED: April 25, 2019
23                                        ____________________________________
24                                        KAREN E. SCOTT
                                          United States Magistrate Judge
25
26         1
            Effective November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations, performing the duties and functions not reserved to
     the Commissioner of Social Security.”
28
